Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4, the functional limitation “configured to function as a propulsion spring to propel the sea anchor away from the inflatable structure” 

Claims 1, 7, 3, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bicknell (US 2784425 A) in view of Parish (US 4766837 A).
Regarding Claim 1, Bicknell discloses a life raft comprising: an inflatable structure (Element 10); and a sea anchor coupled to the inflatable structure in a collapsed shape, wherein the sea anchor comprises fabric, wherein in response to the inflatable structure being inflated, the sea anchor is configured to automatically transition from 
	Parish discloses wherein the sea anchor comprises a resiliently flexible support (Element 63), wherein in response to the sea anchor being deployed, the resiliently flexible support is configured to expand a mouth of the sea anchor and retain the mouth open in an expanded shape. (C6, L7).  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to substitute the fabric anchor of Bicknell with the resiliently flexible supported anchor of Parish, which results in a configuration that the resiliently flexible support transitions during self-deployment.  The motivation to modify Bicknell is “to facilitate the water flow through such sea anchor as it is being deployed and held by the lines and the raft.” (Parish C6, L8)

Regarding Claim 7 Bicknell in view of Parish discloses the life raft of claim 1, wherein: the sea anchor comprises a textile tube having a first end and a second end; the first end comprises a rim defining the mouth and the second end is closed; the textile tube comprises a conical shape; the mouth of the first end is a base of the conical shape and the second end is a point of the conical shape. (This  is the cone embodiment of Parish, C3, L14)

Regarding Claim 3 Bicknell in view of Parish discloses the life raft of claim 1, further comprising a releasable fastener coupling the sea anchor to the inflatable structure, wherein the releasable fastener is configured to release the sea anchor in response to expansion of the inflatable structure caused by the inflation. (Bicknell, snaps 19)

Regarding Claim 4 Bicknell in view of Parish discloses life raft of claim 1, wherein the resiliently flexible support is configured to function as a propulsion spring to propel the sea anchor away from the inflatable structure.  (Holding open the mouth of the anchor helps propel the 

Regarding Claim 5 Bicknell in view of Parish discloses the life raft of claim 1, wherein the sea anchor is coupled in a collapsed shape to the inflatable structure. (See Bicknell, Fig. 2.)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bicknell (US 2784425 A) in view of Parish (US 4766837 A) and further in view of Barron (US 20170367452 A1).Regarding Claim 4, Bicknell in view of Parrish discloses the life raft of claim 2, further comprising a snap fastener couples the sea anchor to the life raft prior to the inflation of the life raft, wherein the snap fastener snap to release the sea anchor in response to expansion of the life raft caused by the inflation.  Bicknell does not explicitly disclose breakable fasteners that break.
	Barron discloses an inflatable raft wherein breakable fasteners are a substitute for snap. (paragraph 25)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bicknell (US 2784425 A) in view of Barron (US 20170367452 A1).
Regarding Claim 13, Bicknell discloses a method of claim 9, wherein a snap fastener couples the sea anchor to the life raft prior to the inflation of the life raft, wherein the snap fastener snap to release the sea anchor in response to expansion of the life raft caused by the inflation.  Bicknell does not explicitly disclose breakable fasteners that break.
	Barron discloses an inflatable raft wherein breakable fasteners are a substitute for snap. (paragraph 25)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to substitute the snaps of Bicknell for the breakable snaps of Barron.  The motivation to modify Barron is to use a tamper-evident fastener in place of re-releasable one.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-11 are rejected under 35 U.S.C. 102a2 as being anticipated by Bicknell (US 2784425 A).
Regarding Claim 9, Bicknell discloses a method of using a life raft, the method comprising: initializing inflation of the life raft (fig.2, uninflated to inflated step is suggested ); and deploying the life raft in water(suggest by the purpose of a life raft); wherein a sea anchor coupled to the life raft is configured to self-deploy and propel itself away from the life raft into the water in response to the inflation of the life raft. (C1, L55.  Also see rejection of Claim 1 above,)

Regarding Claim 10, Bicknell discloses a method of claim 9, wherein the sea anchor is coupled to the life raft in a collapsed shape prior to the inflation of the life raft, wherein the sea anchor transitions from the collapsed shape to an expanded shape in response to the inflation of the life raft, wherein transitioning from the collapsed shape to the expanded shape causes the sea anchor to self-deploy and self-propel away from the life raft. (paragraph starting at C2, L3)

Regarding Claim 12, Bicknell discloses a method of claim 9, wherein a releasable fastener couples the sea anchor to the life raft prior to the inflation of the life raft, wherein the releasable fastener releases the sea anchor in response to expansion of the life raft caused by the inflation. (See Fig. 2.)

Response to Arguments
Applicant's arguments filed 4 Jan 2021 have been fully considered but they are not persuasive.
Applicant argues that the self-deployment of the sea anchor requires “launching away” from the life raft.  Examiner disagrees.  This is unclaimed, and in the context of self-inflating rafts, self-deployment takes place when things fall in the water and work without the intervention of a sailor trying to frantically abandon ship.   Self-deployment is a broad term that may be accompanied by a “sproing” noise like a cartoon, but it can also be a resilient structure that drops quietly into the ocean current, as is suggested by the combination in prior art.  However, Examiner agrees the particular method of how the spring is folded in claims 6 and 8 are not disclosed by the prior art.

Allowable Subject Matter
Claims 6 and 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW POLAY whose telephone number is (408)918-9746.  The examiner can normally be reached on M-F 9-5 Pacific.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Morano can be reached on 5712726684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated 

/ANDREW POLAY/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        7 April 2021